                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-029-FDW-DCK

 MARTHA P. CARBONARO and                               )
 JAMESON D. STORM, on behalf of                        )
 themselves and others similarly situated,             )
                                                       )
                     Plaintiffs,                       )
                                                       )
     v.                                                )        ORDER
                                                       )
 ALLURA USA LLC, PLYCEM USA, LLC                       )
 D/B/A ALLURA, PLYCEM USA INC.,                        )
 ELEMENTIA USA, INC., ELEMENTIA,                       )
 S.A.B. DE C.V.,                                       )
                                                       )
                     Defendants.                       )
                                                       )

          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 7) filed by Scott C. Harris, concerning Harper T. Segui on

February 27, 2019. Upon review and consideration of the motion, the Court will deny the motion

without prejudice.

          It appears that the pending motion includes the wrong case number and names parties who

appear in a potentially related action, but not this lawsuit.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 7) is DENIED WITHOUT

PREJUDICE.

          SO ORDERED.


                                               Signed: February 27, 2019
